IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NOS. WR-79,568-02 AND WR-79,568-03


EX PARTE NATHAN L. GOODWIN, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 10CR1699-83-1 AND 10CR1700-83-1

IN THE 212TH DISTRICT COURT FROM GALVESTON COUNTY


Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and felon possessing a firearm and was sentenced to concurrent terms of seventy-five and
fifty years in prison, respectively.  The Fourteenth Court of Appeals affirmed the convictions.
Goodwin v State, Nos. 14-12-00274-CR and 14-12-00275-CR (Tex. App.--Houston [14th Dist.]
Mar. 12, 2013).
	Applicant contends that he was denied his right, through no fault of his own, to pursue pro
se petitions for discretionary review in this Court after his convictions were affirmed by the
Fourteenth Court of Appeals. The trial court recommends that relief be granted, and the writ record
supports the recommendation. See Ex parte Wilson, 956 S.W.2d 25, 26 -27 (Tex. Crim. App. 1997);
Ex parte Crow, 180 S.W.3d 135, 138-39 (Tex. Crim. App. 2005).
	Applicant is entitled to the opportunity to file out-of-time petitions for discretionary review
of the judgments of the Fourteenth Court of Appeals in Cause Nos. 14-12-00274-CR and 14-12-00275-CR that affirmed his conviction in Cause Nos. 10CR1699 and 10CR1700 from the 212th
District Court of Galveston County.  Applicant shall file his petitions for discretionary review with
this Court within 30 days of the date on which this Court's mandate issues. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered: October 30, 2013
Do not publish